                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 ICON HEALTH & FITNESS, INC.,                )
                                             )
        Plaintiff(s),                        )
                                             )
        vs.                                  )       Case No. 4:18CV00439 SRC
                                             )
 TRUE FITNESS TECH., INC.,                   )
                                             )
        Defendant(s).                        )

                              MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff ICON Health & Fitness, Inc.’s Motion to

Dismiss True Fitness Technology, Inc.’s Patent Misuse Counterclaims [41]. The Court will deny

ICON’s motion.

I.     BACKGROUND

       On March 21, 2018, ICON filed a complaint in this Court alleging TRUE Fitness

infringed one or more claims of two patents owned by ICON, the ‘667 patent and the ‘281

patent. On January 10, 2019, ICON filed an amended complaint removing the claim relating to

the ‘667 patent and alleging TRUE Fitness infringed one or more claims of ICON’s ‘281 patent,

which covers a magnetic braking system used in treadmills. TRUE Fitness filed an answer

denying it infringed ICON’s patent and asserting twelve defenses and a two-count counterclaim.

In Count I of its counterclaim, TRUE Fitness seeks a declaratory judgment stating that ICON’s

‘281 patent is invalid and unenforceable. In Count II of its counterclaim, TRUE Fitness seeks a

declaratory judgment stating TRUE Fitness did not infringe any valid and enforceable claim of

the ‘281 patent. ICON filed the pending motion to dismiss asking the Court to dismiss TRUE




                                                 1
Fitness’s counterclaims alleging patent misuse, because ICON argues 35 U.S.C. § 271(d)(3) bars

the counterclaim.

II.    STANDARD

       Under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6), a party may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” The notice pleading

standard of FRCP 8(a)(2) requires a party to give “a short and plain statement showing that the

pleader is entitled to relief.” To meet this standard and to survive a FRCP 12(b)(6) motion to

dismiss, “a [pleading] must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotations and citation omitted). This requirement of facial plausibility means the factual content

of the party’s allegations must “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Park Irmat Drug Corp. v. Express Scripts

Holding Co., 911 F.3d 505, 512 (8th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). The Court must

grant all reasonable inferences in favor of the nonmoving party. Lustgraaf v. Behrens, 619 F.3d

867, 872-73 (8th Cir. 2010).

       If a claim fails to allege one of the elements necessary to recovery on a legal theory, that

claim must be dismissed for failure to state a claim upon which relief can be granted. Crest

Constr. II, Inc. v. Doe, 660 F.3d 346, 355 (8th Cir. 2011). Threadbare recitals of a cause of

action, supported by mere conclusory statements, do not suffice. Iqbal, 556 U.S. at 678; Bell

Atlantic v. Twombly, 550 U.S. 544, 555 (2007). Although courts must accept all factual

allegations as true, they are not bound to take as true a legal conclusion couched as a factual

allegation. Twombly, 550 U.S. at 555 (internal quotations and citation omitted); Iqbal, 556 U.S.

at 677-78.



                                                  2
III.     DISCUSSION

         In its motion, ICON asserts 35 U.S.C. § 271(d)(3) bars TRUE Fitness’s counterclaim

because TRUE Fitness did not adequately plead that ICON filed this lawsuit in bad faith, for an

improper purpose, and with anticompetitive effect. Count I of TRUE Fitness’s counterclaim

states the ‘281 patent is invalid for “failure to comply with the requirements for patentability set

forth in 35 U.S.C. §§ 101 et seq. and due to Icon’s patent misuse.” ECF No. 39, ¶ 11. Count II

alleges ICON’s asserted claims “constitute[] patent misuse and/or lack of sufficient pre-suit

investigation . . .” Id. at ¶ 16.

         Patent misuse, as defined by the Federal Circuit Court of Appeals, is a “patentee’s act of

impermissibly broadening the physical or temporal scope of the patent grant with anticompetitive

effect.” Princo Corp. v. Int’l Trade Comm’n, 616 F.3d 1318, 1328 (Fed. Cir. 2010). The

Supreme Court established that a patentee may “exploit its patent but may not ‘use it to acquire a

monopoly not embraced in the patent.’” Id. at 1327 (quoting Transparent-Wrap Mach. Corp. v.

Stokes & Smith Co., 329 U.S. 637, 643 (1947)). Patent misuse is an affirmative, equitable

defense to a suit for patent infringement. Windsurfing Int’l, Inc. v. AMF, Inc., 782 F.2d 995,

1001 (Fed. Cir. 1986); U.S. Philips Corp. v. Int’l Trade Comm’n, 424 F.3d 1179, 1184 (Fed. Cir.

2005).

         Congress limited the scope of patent misuse in 35 U.S.C. § 271(d)(3), which states a

patent owner otherwise entitled to relief shall not be denied relief or found guilty of misuse of

the patent for seeking to enforce his patent rights against infringement. Courts have held bringing

a suit for patent infringement may constitute patent misuse when the suit is brought in bad faith

with an improper purpose, “in implementation of an illegal restraint of trade.” Glaverbel Societe

Anonyme v. Northlake Mktg. & Supply, Inc., 45 F.3d 1550, 1558 (Fed. Cir. 1995); see also



                                                  3
Chamberlain Grp., Inc. v. Techtronic Indus. Co., No. 16 C 6097, 2017 WL 1101092 at *15

(N.D. Ill. Mar. 22, 2017) (“the recent trend among district courts is to allow such a defense to

survive a motion to dismiss so long as defendants can allege facts to plead bad faith and

improper purpose in bringing the suit.”).

       “A purpose is improper if its goal is not to win a favorable judgment but to harass a

competitor and deter others from competition, by engaging the litigation process itself, regardless

of the outcome.” Glaverbel, 45 F.3d at 1558. A lawsuit is brought in bad faith if it is “objectively

baseless in the sense that no reasonable litigant could reasonably expect success on the merits.”

Chamberlain, 2017 WL 1101092 at *15 (citing Prof’l Real Estate Inv’rs, Inc. v. Columbia

Pictures Indus., Inc., 508 U.S. 49, 60 (1993); see also Nalco Co. v. Turner Designs, Inc., Case

No. 13-CV-02727 NC, 2014 WL 645365 at *10 (N.D. Cal. Feb. 19, 2014). Patents are presumed

to be valid so a patent infringement suit is presumed to be brought in good faith. Atari Games

Corp. v. Nintendo of Am., Inc., 897 F.2d 1572, 1577 (Fed. Cir. 2005).

       Count I of TRUE Fitness’s counterclaim addresses patent misuse as follows:

       The claims of the ‘281 Patent are unenforceable as now construed by Icon due to
       Icon’s patent misuse in attempting to assert the ‘281 Patent, which requires a
       magnetic braking system, to cover all uses of any AC induction motor to produce
       torque, which purportedly brakes a tread belt.

ECF No. 39, ¶ 12(c). In Count II of TRUE Fitness’s counterclaim, the assertions related to patent

misuse are:

       Icon’s purported assertions regarding the scope of the ‘281 Patent, including that
       the asserted claims could be construed to cover any AC induction motor using
       electromagnetic induction to produce torque as the claimed magnetic braking
       system, is unreasonable. Moreover, it constitutes patent misuse and/or lack of
       sufficient pre-suit investigation because AC induction motors have been
       fundamentally known and used both within and outside the fitness equipment
       industry long before the ‘281 Patent, and assertions that the features of an AC
       induction motor could be within the patent scope can only be construed as an
       attempt to slow or prevent competition through prolonged and protracted litigation.


                                                 4
ECF No. 39, ¶ 16.

       TRUE Fitness adequately pleaded patent misuse because it sufficiently alleges facts

supporting bad faith and an improper purpose. TRUE Fitness alleges ICON impermissibly

broadens its patent to cover all uses of any AC induction motor to produce torque and that

ICON’s claims are unreasonable because AC induction motors has been fundamentally known

both within and outside the fitness equipment industry long before ICON’s ‘281 patent. These

allegations that ICON broadened the scope of its patent to the point where it is unreasonable to

expect success on the merits sufficiently plead bad faith. TRUE Fitness also sufficiently pleads

improper purpose through its allegation ICON’s suit can only be construed as an attempt to slow

or prevent competition through prolonged and protracted litigation. Given the nature of TRUE

Fitness’ patent-misuse theory, these allegations state a claim. The Court will deny ICON’s

motion to dismiss.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff ICON Health & Fitness, Inc.’s Motion to

Dismiss True Fitness Technology, Inc.’s Patent Misuse Counterclaims [41] is DENIED.

       So Ordered this 2nd day of August, 2019.



                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                5
